Case 2:18-cv-16802-KM-SCM Document 1 Filed 12/04/18 Page 1 of 24 PageID: 154




 Anthony P. La Rocco
 George P. Barbatsuly
 K&L GATES LLP
 One Newark Center, Tenth Floor
 Newark, New Jersey 07102
 (973) 848-4000
 Attorneys for Plaintiffs
 Clover Health Investments Corp., and
 Clover Health LLC


 CLOVER HEALTH INVESTMENTS
 CORP., AND CLOVER HEALTH Civil Action No.                   /i   —    / 6 Sta
 LLC,

                    Plaintiff,            COMPLAINT
   v.
                                          Filed Under Seal
 ZOE FARRELL,

                    Defendant.



        I.   Plaintiffs Clover Health Investment Corp. and Clover Health LLC

 (collectively, “Plaintiffs” or “Clover”) assert claims against Defendant Zoe Farrell

 (“Defendant” or “Farrell”) for breach of contract, trespass, breach of the common

 law duty of loyalty, and for violations of the New Jersey’s Computer Related

 Offenses Act, N.J.S.A. 2A:38A-I, et seq., New Jersey Trade Secrets Act, N.J.S.A.

 56;15-1, et seq., and the federal Defend Trade Secrets Act, 18 U.S.C.     §   1836 et

 seq.
Case 2:18-cv-16802-KM-SCM Document 1 Filed 12/04/18 Page 2 of 24 PageID: 155




         2.     Clover seeks damages and injunctive relief to prevent Farrell from

 disclosing or misusing documents, data, confidential information, trade secrets, and

  other valuable information and intellectual property stolen from Clover.             The

  misuse and risked disclosure of valuable Clover property stems, in part, from mass

  downloads of highly sensitive information by Farrell following a discussion with

  her supervisor about termination.

                                      JURISDICTION

         3.     This Court has jurisdiction over this matter pursuant to 28 U.S.C.       §
  1332(a), as this is a civil action between citizens of different states, and the amount

  in controversy (including the value of the equitable relief sought herein) well

  exceeds S75,000, exclusive of attorneys’ fees, costs, and interest.

         4.     This Court also has jurisdiction over this matter pursuant to 28 U.S.C.

  §   1331, as Clover asserts claims against Farrell under the Defend Trade Secrets

  Act, 18 U.S.C.   §   1836 etseq.

         5.     This Court has personal jurisdiction over Defendant because she

  resides in this judicial district; because, at all times material hereto, she transacted

  business activities in this judicial district; there is the requisite nexus between these

  business activities and this action; and Defendant engaged in substantial and not

  isolated activity within this judicial district.




                                              -2-
Case 2:18-cv-16802-KM-SCM Document 1 Filed 12/04/18 Page 3 of 24 PageID: 156




        6.      Venue is proper in this District pursuant to 28 U.S.C.     §   1391(b)(2),

 because a substantial part of the events which gave rise to the Complaint occurred

 in this district.

                                    THE PARTIES

        7.      Clover Health Investment Corp. is a Delaware corporation that

 maintains its principal place of business in San Francisco, California.

        8.      Clover Health LLC is a limited liability company whose sole member

 is Clover Health Corp., a Delaware corporation that maintains its principal place of

 business in San Francisco, California.

        9.      Farrell is a citizen of the State of New Jersey and resides in Jersey

 City, New Jersey.

                                          FACTS

         10.    Clover is a leading provider of Medicare Advantage plans and is in

 the business of aligning with physicians to improve health care, using patient-

 centered analytics and a care management team to identify potential risks a

 member may face, and directly providing preventive care.

         11.    Clover is a privately held company that develops, integrates, and

 supports its own software applications since its inception in 2013. The know-how

 and development of Clover’s software, programs, and markets is the result of




                                           -3-
Case 2:18-cv-16802-KM-SCM Document 1 Filed 12/04/18 Page 4 of 24 PageID: 157




 careful, hard work by its employees at tremendous monetary cost and expenditure

 of man-hours over several years.

        12.   As a Medicare Advantage PPO insurance provider, in order to offer its

  services to potential clients (individuals), Clover must develop a network of

  medical providers in applicable geographic areas. Clover must obtain a sufficient

  number of overall providers, as well as providers in applicable areas (e.g.,

  cardiology, internal), to meet “adequacy” requirements established by the Centers

  for Medicare and Medicaid Services (“CMS”). As such, the process of identii’ing

  a geographic market to move into is about a two-year process. First, the Company

  identifies the market and then attempts to get providers on board. Then, once the

  Company meets the “adequacy” requirements for that area, it will apply with CMS

  to provide coverage in that area. Thus, a competitor would be greatly advantaged if

  it learns that Clover is attempting to move into a market, or that it has (or has not)

  been able to obtain the minimum number of providers.

        13.    Clover’s intellectual property, confidential information, documents,

  and trade secrets are of the utmost importance to Clover and, as such, Clover takes

  reasonable measures to protect those assets.        Clover employs confidentiality

  agreements with its employees, password-protected computer systems with layers

  of access to sensitive information.




                                           -4-
Case 2:18-cv-16802-KM-SCM Document 1 Filed 12/04/18 Page 5 of 24 PageID: 158




       14.    Farrell began her employment with Clover on or about April 2018 in

 the position of Director of Network Management at one of Clover’s offices in

 Jersey City, New Jersey. In that position, she was responsible for representing

 Clover before third-parties with respect to provider-payor relations.

       15.    In or around August 2018, Farrell was transitioned into a new role in

 charge of Live Network Markets and Operations, which was more operational in

 nature and less focused on sales.

       16.    By virtue of her employment with Clover, Farrell was entrusted with

 access to intimate and detailed knowledge about Clover and its business, including

 but not limited to its Clover Assistant (a program Clover created and designed),

 business plans, client leads and referral sources, and marketing and sales strategies.

 All of this information constitutes trade secrets and/or confidential and proprietary

 business information belonging to Clover and, thus, is properly protectable.

        17.   In an effort to protect its trade secrets and confidential and proprietary

 information as well as its legitimate business interests, Clover required Farrell, as a

 condition of her employment, to enter into an Employee Covenants Agreement

 (“Agreement”).

        16.   In this Agreement, among other things, Farrell expressly agreed as

 follows with respect to Confidential Information, as defined in the Agreement,

       (a) I will use it only in the performance of my duties for the
       Company. I will not use it at any time (during or after my

                                           -5-
Case 2:18-cv-16802-KM-SCM Document 1 Filed 12/04/18 Page 6 of 24 PageID: 159




        employment) for my personal benefit, for the benefit of any other
        person or firm, or in any manner adverse to the interests of the
        Company or its affiliates;

        (b)   I will not disclose it at any time (during or after my
        employment) except to authorized Company personnel, unless the
        Company expressly consents in advance in writing or unless the
        information becomes clearly of public knowledge or enters the public
        domain (other than through an unauthorized disclosure by me or
        through a disclosure not by me which I knew or reasonably should
        have known was an unauthorized disclosure);

        (c)    I will safeguard it by all reasonable steps and abide by all
        policies and procedures of the Company and its customers in effect
        from time to time regarding storage, copying, destroying, publication
        or posting, or handling of such Confidential Information, in whatever
        medium or format that Confidential Information takes;



         (e)   I will return all materials containing or relating to Confidential
         Information, together with all other Company or customer property.
         • to the Company, when my employment with the Company
         terminates or otherwise on demand and, at the time I will certify to the
         Company, in writing, that I have complied with this Agreement. I
         shall not retain any copies or reproductions of correspondence,
         memoranda, reports, notebooks, drawings, photographs, or other
         documents relating in any way to the affairs of Company, its
         customers or its or their respective affiliates
                                                       .




         19.    The Agreement defines “Confidential Information” to include the

  following information developed or acquired by Farrell relating to Clover, “its

  business, potential business or that of its customers or its or their respective

  affiliates”

         all trade secrets, know-how, show-how, technical, operating,
         financial, and other business information and materials, whether or

                                           -6-
Case 2:18-cv-16802-KM-SCM Document 1 Filed 12/04/18 Page 7 of 24 PageID: 160




       not reduced to writing or other medium and whether or not marked or
       labeled confidential, proprietary or the like, specifically including, but
       not limited to, information regarding source codes, software programs
       and applications in various stages of development, computer and
       information systems, data structures, data reporting methodologies,
       research and development, new materials research, logos, designs,
       graphics, writings or other materials, algorithms, formulae, works of
       authorship, techniques, discoveries, documentation, models and
       systems, sales and pricing plans, proposals, projections and
       techniques, profit margins, business and operational plans and
       strategies,   procedures,     inventions,    products,     improvements,
       modifications, methodology, processes, concepts, records, files,
       memoranda, reports, plans, proposals, price lists, pricing policies,
       pricing algorithms, vendor, customer and supplier lists, privacy and
       security practices, sales account plans, sales force activity
       information, acquisition, expansion, marketing financial and other
       business information and existing and future products and business
       plans of the Company, and actual and prospective customer and
       supplier information.

       20.   Moreover, in the Agreement, Farrell expressly acknowledges that, in

 the event of any breach or threatened breach of the Agreement by her, Clover

 “shall be entitled to petition a court of competent jurisdiction for temporary,

 preliminary and permanent injunctive or other equitable relief in any court of

 competent jurisdiction (without being obligated to post a bond or other collateral)

 and to an equitable accounting of all earnings, profits and other benefits arising,

 directly or indirectly, from such violation, which rights shall be cumulative and in

 addition to (rather than instead of) any other rights or remedies to which the

 Company may be entitled at law or in equity.”




                                          -7-
Case 2:18-cv-16802-KM-SCM Document 1 Filed 12/04/18 Page 8 of 24 PageID: 161




        21.   Farrell also committed to not using or disclosing Clover’s confidential

  or proprietary infomiation outside the scope of her work in the company’s

  Confidential Information policy in its Employee Handbook, which Farrell

  acknowledged on September 13, 2018.

        22.   Clover maintains a password-protected computer system through

  which its employees conduct its business. Much of the data contained on Clover’s

  computer system is confidential and cannot be obtained from other sources.

        23.   As an employee of Clover, Farrell was provided access to Clover’s

  password-protected computer system. Pursuant to Clover’s Computer Usage

  Policy, the access provided to Farrell was for the purpose of carrying out her job

  duties. Farrell was generally not authorized to utilize Clover’s computer system for

  any purpose other than the performance of her job duties. While Clover allows

  employees to engage in reasonable personal use of the laptops it provides and its

  computer systems, it does not authorize employees to transfer confidential Clover

  data outside the company for any purpose other than for Clover business.

        24.    On November 21, 2018, Farrell was approached about terminating her

  employment and invited to enter into discussions regarding a separation package.

  Clover informed Farrell that Clover intended to have Farrell to stay on as an

  employee through the end of 2018, during which time she was expected to




                                          -8-
Case 2:18-cv-16802-KM-SCM Document 1 Filed 12/04/18 Page 9 of 24 PageID: 162




 continue performing her job duties, and would retain access to Clover’s password-

 protected computer systems.

       25.   After November 21, 2018, Farrell started downloading, deleting, and

 manipulating massive amounts of Clover’s documents.

       26.    On Friday, November 23, 2018, the day after the Thanksgiving

 holiday when the company was closed, she deleted approximately 120 files

 between 9:04 p.m. and 10:11 p.m. and then downloaded approximately 742 files to

 one or more external storage devices at 11:06 p.m. On that day, she also saved to

 PDF approximately 79 e-mail files at 9:40 p.m., for the purpose of downloading

 these e-mail files to external storage drives. She also changed the properties of 4

 files at 11:08 p.m. so that they were no longer accessible to others at the company.

       27.    On Saturday, November 24, 2018, when the company was closed,

 Farrell also downloaded approximately 918 files between 4:17 a.m. and 4:33 a.m.

       28.    By comparison, between November 19 and 21, 2018, days when she

 was working, Farrell only downloaded a total of 10 files.

       29.    Farrell was not authorized to delete, download, remove access to, or

 save to PDF Clover’s documents for any purpose other than for purposes of her

 employment with Clover. As Farrell had remote access to Clover’s documents,

 there would have been no reason for her to download these items or convert them

 to PDF unless for an unauthorized and improper purpose.



                                          -9-
Case 2:18-cv-16802-KM-SCM Document 1 Filed 12/04/18 Page 10 of 24 PageID: 163




         30.    The amount of data that Farrell downloaded and manipulated over the

  course of two days during the Thanksgiving weekend is staggering         --   more than

  1,700 electronic files downloaded to one or more external storage drives.

         3 1.   All of this information that Farrell misappropriated is extremely

  confidential and proprietary information belonging to Clover. It includes, among

  other things: (a) Lists of health care providers under contract with Clover (i.e.,

  customer lists); (b) Non-public information regarding the Clover Assistant

  program; (c) confidential analyses of Clover’s target markets and market

  saturation; (d) confidential information regarding contracts and letters of intent; (e)

  Internal Clover policies and procedures;     (0   provider manuals; (g) credentialing

  information; and (h) marketing plans.

         32.    Through her actions, Farrell has compromised Clover’s ability to

  review and control access to more than 1,700 of its confidential and proprietary

  data files.

         33.    Clover has incurred monetary damages as a result of Farrell’s actions,

  including but not limited to impairment of the integrity of its data, programs,

  systems, and/or information contained in Clover’s password-protected computer

  systems, as well as costs spent investigating and remedying Farrell’s conduct,

  including attorneys’ fees, costs, and other resources.




                                           -10-
Case 2:18-cv-16802-KM-SCM Document 1 Filed 12/04/18 Page 11 of 24 PageID: 164




        34.       Clover also stands to suffer irreparable harm unless Farrell is directed

 to return the data she wrongflully took from Clover. It is highly likely that Farrell

 plans to use, or is using, the Clover confidential information that she

 surreptitiously obtained for her personal benefit andJor the benefit of unauthorized

 third parties.

        35.       The information Farrell appropriated would be extremely valuable in

  the hands of a competitor in the healthcare industry, as it would allow the

  competitor to replicate significant aspects of Clover’s business model and strategy.

  For example, should Farrell disclose to Clover’s competitors Clover’s target

  markets or saturation in any given market, the outcome could be disastrous.

  Likewise, if Clover’s competitors were given access to information about how

  Clover’s    internally-developed         Clover Assistant program       operates,    such a

  competitor would be able to unfairly compete with Clover by skipping over many

  years and tens of millions of dollars spent on developing the program.

        36.       Unless   Farrell    is    restrained and     enjoined   from any     fUrther

  appropriation and misuse of Clover’s confidential and proprietary information and

  its trade secrets, Clover will suffer immediate, substantial, and irreparable injury.

  Such injury includes the continued disruption of Clover’s business; lost customers,

  business,    and profits     that    may     be   diverted    from   Clover;   and    further




                                                —Il—
Case 2:18-cv-16802-KM-SCM Document 1 Filed 12/04/18 Page 12 of 24 PageID: 165




  misappropriations     of Clover’s    confidential,   proprietary,   and   trade   secret

  information.

                                        COUNT I

                              BREACH OF CONTRACT

        37.      Clover incorporates by reference each of the allegations in the

  preceding paragraphs as if fully set forth herein.

        38.      The foregoing conduct constitutes, and will continue to constitute,

  breaches of the express and implied contracts entered into by Farrell, including the

  Employee Covenants Agreement.

        39.      As a result of the foregoing, Clover has been injured, for which it is

  entitled to equitable relief in the form of a permanent injunction against Farrell;

  such compensatory damages as may be proven at trial; punitive damages in such

  amount as the proofs at trial may warrant; together with interest, attorneys’ fees,

  and costs.

        40.      Farrell’s wrongful conduct is causing, and will cause, immediate,

  substantial and irreparable harm to Clover. Clover has no adequate remedy at law

  to protect its business and property rights and is suffering, and will continue to

  suffer, irreparable injury unless Farrell is retrained and enjoined from the wrongful

  conduct as described above.




                                           -12-
Case 2:18-cv-16802-KM-SCM Document 1 Filed 12/04/18 Page 13 of 24 PageID: 166




                                       COUNT II

                                       TRESPASS

        41.    Clover incorporates by reference each of the allegations in the

  preceding paragraphs as if fully set forth herein.

        42.    By virtue of her status and employment position at Clover, and her

  access to Clover’s trade secrets and confidential arid proprietary business

  information belonging to Clover, Farrell owed, and continues to owe, a common

  law duty of loyalty to Clover.

        43.    By deleting, downloading, removing access to, and saving to PDF

 extremely confidential and proprietary information from Clover’s computer

 systems belonging to Clover, without authorization, Farrell engaged in actionable

 trespass to property belonging to Clover.

        44.    As a result of the foregoing, Clover has been injured, for which it is

 entitled to equitable relief in the form of a permanent injunction against Farrell;

 such compensatory damages as may be proven at trial; punitive damages in such

 amount as the proofs at trial may warrant; together with interest, attorneys’ fees,

 and costs.

        45.    Farrell’s wrongful conduct is causing, and will cause, immediate,

 substantial and irreparable harm to Clover. Clover has no adequate remedy at law

 to protect its business and property rights and is suffering, and will continue to



                                           -13-
Case 2:18-cv-16802-KM-SCM Document 1 Filed 12/04/18 Page 14 of 24 PageID: 167




  suffer, irreparable injury unless Farrell is retrained and enjoined from the wrongful

  conduct as described above.

                                       COUNT III

                        BREACH OF DUTY OF LOYALTY

        46.     Clover incorporates by reference each of the allegations in the

  preceding paragraphs as if fUlly set forth herein.

         47.    By virtue of her status and employment position at Clover, and her

  access to Clover’s trade secrets and confidential and proprietary business

  information belonging to Clover, Farrell owed, and continues to owe, a common

  law duty of loyalty to Clover.

         48.    By deleting, downloading, removing access to, and saving to PDF

  extremely confidential and proprietary information from Clover’s computer

  systems belonging to Clover, without authorization, and using this information for

  her personal benefit and/or the benefit of unauthorized third parties, Farrell

  violated her duty of loyalty to Clover.

         49.    As a result of the foregoing, Clover has been injured, for which it is

  entitled to equitable relief in the form of a permanent injunction against Farrell;

   such compensatory damages as may be proven at trial; punitive damages in such

   amount as the proofs at trial may warrant; together with interest, attorneys’ fees,

   and costs.



                                            -14-
Case 2:18-cv-16802-KM-SCM Document 1 Filed 12/04/18 Page 15 of 24 PageID: 168




        50.    Farrell’s wrongifil conduct is causing, and will cause, immediate,

 substantial and irreparable harm to Clover. Clover has no adequate remedy at law

 to protect its business and property rights and is suffering, and will continue to

 suffer, irreparable injury unless Farrell is retrained and enjoined from the wrongffil

 conduct as described above.

                                      COUNT IV

      MISAPPROPRIATION OF CONFIDENTIAL INFORMATION AND
                       TRADE SECRETS

        51.    Clover incorporates by reference each of the allegations in the

 preceding paragraphs as if fUlly set forth herein.

        52.    Farrell has wrongfully misappropriated, retained, used, and/or

 disclosed Clover’s confidential and proprietary information and trade secrets in

 violation of applicable law.

        53.    As a result of the foregoing, Clover has been injured, for which it is

  entitled to equitable relief in the form of a permanent injunction against Farrell;

  such compensatory damages as may be proven at trial; punitive damages in such

  amount as the proofs at trial may warrant; together with interest, attorneys’ fees,

  and costs.

        54.    Farrell’s wrongful conduct is causing, and will cause, immediate,

  substantial and irreparable harm to Clover. Clover has no adequate remedy at law

  to protect its business and property rights and is suffering, and will continue to

                                          -15-
Case 2:18-cv-16802-KM-SCM Document 1 Filed 12/04/18 Page 16 of 24 PageID: 169




  suffer, irreparable injury unless Farrell is retrained and enjoined from the wrongfUl

  conduct as described above.

                                        COUNT V

                   VIOLATION OF N.J.S.A. 2A: 38A-l, EL SEQ.,
                NEW JERSEY COMPUTER RELATED OFFENSES ACT

          55.     Clover incorporates by reference each of the allegations in the

  preceding paragraphs as if fUlly set forth herein.

          56.     Farrell purposefully and/or knowingly took data from Clover’s

  computer system, in violation of N.J.S.A. 2A:38A-3(a).

          57.     Farrell purposefully and/or knowingly and without authorization

  accessed Clover’s computer system in violation of N.J.S.A. 2A: 38A-3(b).

          58.     Farrell purposefUlly and/or knowingly accessed and recklessly

  obtained data from Clover’s computer system, in violation of N.J.S.A. 2A;38A-

  3(e).

          59.     As a result of the foregoing, Clover has been injured, for which it is

  entitled to equitable relief in the form of a permanent injunction against Farrell;

  such compensatory damages as may be proven at trial, including but not limited to

  the costs of investigation and remediation; punitive damages in such amount as the

  proofs at trial may warrant; together with interest, attorneys’ fees, and costs.

          60.     Farrell’s wrongfUl conduct is causing, and will cause, immediate,

  substantial and irreparable harm to Clover. Clover has no adequate remedy at law


                                            -16-
Case 2:18-cv-16802-KM-SCM Document 1 Filed 12/04/18 Page 17 of 24 PageID: 170




 to protect its business and property rights and is suffering, and will continue to

 suffer, irreparable injury unless Farrell is retrained and enjoined from the wrongful

 conduct as described above.

                                      COUNT VI

      VIOLATION OF N.J.S.A. 56:15-1, ETSEQ., NEW JERSEY TRADE
                            SECRETS ACT

        61.    Clover incorporates by reference each of the allegations in the

 preceding paragraphs as if fully set forth herein.

        62.    Farrell deleted, downloaded, removed access to, and saved to PDF

  information from Clover’s computer systems belonging to Clover using improper

  means within the meaning of N.J.S.A. 56:15-I, et seq.

        63.    The information belonging to Clover that Farrell deleted, downloaded,

  removed access to, and saved to PDF was a trade secret within the meaning of

 N.J.S.A. 56:15-1, et seq.

        64.    By deleting, downloading, removing access to, and saving to PDF

  extremely confidential and proprietary information from Clover’s computer

  systems belonging to Clover, without authorization, Farrell willfully and

  maliciously engaged in misappropriation of a trade secret in violation of N.J.S.A.

  56:15-1, et seq.

        65.    As a result of the foregoing, Clover has been injured, for which it is

  entitled to equitable relief in the form of a permanent injunction against Farrell;

                                          -17-
Case 2:18-cv-16802-KM-SCM Document 1 Filed 12/04/18 Page 18 of 24 PageID: 171




  such compensatory damages as may be proven at trial; punitive damages in such

  amount as the proofs at trial may warrant; together with interest, attorneys’ fees,

  and costs.

        66.    Farrell’s wrongifil conduct is causing, and will cause, immediate,

  substantial and irreparable harm to Clover. Clover has no adequate remedy at law

  to protect its business and property rights and is suffering, and will continue to

  suffer, irreparable injury unless Farrell is retrained and enjoined from the wrongful

  conduct as described above.

                                       COUNT VII

               MISAPPROPRIATION OF TRADE SECRETS UNDER
                         18 U.S.C. S 1836, ET SEQ.

        67.    Clover incorporates by reference each of the allegations in the

  preceding paragraphs as if ifilly set forth herein.

        68.     Clover owns and possesses certain confidential, proprietary, and trade

  secret information, as alleged above.

        69.     Clover’s confidential, proprietary, and trade secret information relates

  to products and services used, sold, shipped andlor ordered in, or intended to be

  used, sold, shipped andlor ordered in, interstate or foreign commerce.

         70.    Clover has taken reasonable measures to keep such information secret

  and confidential.

         71.    As a result of these security measures, Clover’s confidential and

                                            -18-
Case 2:18-cv-16802-KM-SCM Document 1 Filed 12/04/18 Page 19 of 24 PageID: 172




 proprietary trade secret information is not available for others to use through any

 legitimate means.

        72.    Clover’s confidential, proprietary, and trade secret information

 derives independent economic value from not being generally known to, and not

 being readily ascertainable through proper means by, another person who could

 obtain economic value from the disclosure or use of the information.

        73.    In violation of Clover’s rights, Farrell misappropriated Clover’s

 confidential, proprietary and trade secret information in the improper and unlawful

 manner as alleged herein. Farrell’s misappropriation of Clover’s confidential,

 proprietary, and trade secret information was intentional, knowing, willthl,

 malicious, fraudulent, and oppressive.

        74.    If Farrell is not enjoined, Farrell will continue to misappropriate

  Clover’s trade secret information.

        75.    As a result of the foregoing, Clover has suffered     —   and if Farrell’s

 conduct is not stopped, will continue to suffer         —   severe competitive harm,

  irreparable injury, and significant damages, in an amount to be proven at trial.

        76.    Because Clover’s remedy at law is inadequate, Clover seeks, in

  addition to damages, temporary, preliminary, and permanent injunctive relief to

 recover and protect its confidential, proprietary, and trade secret information and to

 protect other legitimate business interests. Clover will continue suffering



                                          -19-
Case 2:18-cv-16802-KM-SCM Document 1 Filed 12/04/18 Page 20 of 24 PageID: 173




  irreparable harm absent injunctive relief.

        WHEREFORE, Plaintiffs respectfully request that judgment be made and

  entered in its favor, as follows:

        77.    Granting the restraints and preliminary injunctive relief requested in

  Clover’s proposed Order to Show Cause;

        78.    Granting Clover permanent injunctive relief; prohibiting Farrell

  without authorization from Plaintiffs from obtaining, copying, using, or disclosing

  any of the information, data, and/or documents (in electronic or any other form)

  removed by her or copied by her, and directing her to return to Clover all such

  information, data and/or documents;

         79.    Compensatory damages and losses to be proved at trial;

         80.    Punitive damages;

         81.    Costs of suit, including attorneys’ fees and the costs of investigation

  and litigation;

         82.   Any other relief deemed proper, together with costs and expenses.




                                           -20-
Case 2:18-cv-16802-KM-SCM Document 1 Filed 12/04/18 Page 21 of 24 PageID: 174




                                   Respectfully submitted,

                                   K&L GATES LLP

                                   One Newark Center, Tenth Floor
                                   Newark, New Jersey 07102

                                   By: Is! Anthony P. La Rocco
                                          Anthony P. La Rocco

                                   Attorneys for Plaintiffs
                                   Clover Health Investments Corp., and
                                   Clover Health LLC

  Dated: December 4, 2018




                                    -21-
Case 2:18-cv-16802-KM-SCM Document 1 Filed 12/04/18 Page 22 of 24 PageID: 175




                    CERTIFICATION UNDER L. CIV. R. 11.2

        I certi’ that the matter in controversy is not the subject matter of any other

  action pending in any court or of any pending arbitration or administrative

  proceeding.

                                        Respectfully submitted,

                                        K&L GATES LLP

                                        One Newark Center, Tenth Floor
                                        Newark, New Jersey 07102

                                        By: Is! Anthony P. La Rocco
                                               Anthony P. La Rocco

                                        Attorneys for Plaintiffs
                                        Clover Health Investments Corp., and
                                        Clover Health LLC

  Dated: December 4, 2018




                                         -22-
Case 2:18-cv-16802-KM-SCM Document 1 Filed 12/04/18 Page 23 of 24 PageID: 176




                   CERTIFICATION UNDER L. CIV. R. 201.1

       I certify’ that the matter in controversy is not eligible for compulsory

 arbitration because the damages recoverable by Plaintiffs exceed the sum of

 S 150,000, exclusive of interest and costs.

                                         Respectfully submitted,

                                         K&L GATES LLP

                                         One Newark Center, Tenth Floor
                                         Newark, New Jersey 07102

                                         By: Is! Anthony P. La Rocco
                                                 Anthony P. La Rocco

                                         Attorneys for Plaintiffs
                                         Clover Health Investments Corp., and
                                         Clover Health LLC

  Dated: December 4, 2018




                                           -23-
Case 2:18-cv-16802-KM-SCM Document 1 Filed 12/04/18 Page 24 of 24 PageID: 177
